DETAILED ACTION
Pending Claims
Claims 1-3, 8-10, and 12-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
 
Response to Amendment
The objection to claims 1-3, 8-10, and 12-15 has been overcome by amendment.
The rejection of claims 1-3, 8-10, and 12-15 under 35 U.S.C. 103 as being unpatentable over Renner et al. (US Pat. No. 4,202,920) in view of Hammer (US Pat. No. 4,933,422) has been overcome by amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Renner et al. (US Pat. No. 4,202,920) in view of Bagga et al. (US Pat. No. 4,701,378).
Regarding claims 1-3, 8, 10, and 12-15, Renner et al. disclose: (1) a curable composition (Abstract; column 2, lines 6-10) comprising: 
(A) an epoxy resin containing on average more than one epoxy group per molecule (column 7, lines 40-52);
(B) a compound of formula A[-X-CO-CH2-CN]n 		(1),		           
wherein A is hydrogen or C1-C12 alkyl which is unsubstituted or substituted by one or more C1-C12 alkoxy groups, C1-C12 alkylcarbonyl groups, C7-C25 arylcarbonyl groups, hydroxyl groups, amino groups, C1-C12 alkylamino groups, C1-C12 dialkylamino groups, cyano groups or halogen atoms; or A is a bivalent aliphatic, cycloaliphatic, aromatic, araliphatic or heterocyclic organic radical, 
X denotes -O- or -NR1-, wherein R1 is hydrogen or C1-C12 alkyl which is unsubstituted or substituted by one or more C1-C12 alkoxy groups, C1-C12 alkylcarbonyl groups, C7-C25 arylcarbonyl groups, hydroxyl groups, amino groups, C1-C12 alkylamino groups, C1-C12 dialkylamino groups, cyano groups or halogen atoms, 
n is 1 to 4;
(column 2, line 11 through column 3, line 22; see also compounds in columns 3-6); and
a basic accelerator (column 2, lines 15-20; column 7, lines 34-39);
(2) comprising as component (A) a bisphenol A diglycidylether or N,N,N’,N’-tetraglycidyl-4,4’-diaminodiphenylmethane (column 7, lines 41-44 & 49-52);
(3) comprising as component (B) a compound of formula (1), wherein A represents 3-dimethylaminopropyl, cyclohexane-l,3-diyl, m-phenylene or a group of the formulae

    PNG
    media_image1.png
    82
    335
    media_image1.png
    Greyscale

(compounds “E13” and “A6” in columns 5-6);
(8) containing components (A) and (B) in such amounts that 0.1 mol to 10 mol -CO-CH2-CN groups are present per mol epoxy groups (column 2, lines 11-13);
(10) a process for the preparation of a cured article which comprises heating the composition to a temperature of 100 °C to 250 °C (column 2, lines 13-15);
(12) an adhesive comprising the composition (Abstract); (13) a coating comprising the composition (Abstract; see also “thin layer” from “lacquer” in Example 19); (14) a casting comprising the composition (Abstract); and (15) a composite material comprising the composition (Abstract).
Renner et al. contemplate the use of base catalysts (see column 2, lines 15-20; column 7, lines 34-39).  These include tertiary amines and imidazoles, such as 2-phenyl-imidazole and 2-methyl-imidazole (see column 2, lines 15-20).  They fail to disclose: (1) (C) a protected base in the form of an adduct or salt which is able to release a basic compound upon heating to a temperature greater than 70 °C, wherein the protected base is selected from at least one of: 
(i) a phenol salt, a carboxylic acid salt, an epoxide adduct or a boron trihalide adduct of an aliphatic amine;
(ii) a phenol salt, a carboxylic acid salt, an epoxide adduct or a boron trihalide adduct of dicyandiamide;
(iii) a phenol salt, an epoxide adduct or a boron trihalide adduct of an imidazole;
(iv) a carboxylic acid salt, an epoxide adduct or a boron trihalide adduct of 1,8-diazabicycloundec-7-ene, wherein the carboxylic acid salt is selected from the group consisting of an acetic acid salt, an ethylenediaminetetraacetic acid salt, and a salicylic acid salt;
(v) a phenol salt, a carboxylic acid salt, an epoxide adduct or a boron trihalide adduct of 1,5-diazabicyclo[4.3.0]non-5-ene;
(vi) a phenol salt, a carboxylic acid salt, an epoxide adduct or a boron trihalide adduct of N’-(4-chlorophenyl)-N,N-dimethylurea or N’-(3,4-dichlorophenyl)-N,N-dimethylurea; and
(vii) a 1H-imidazolium,3-ethyl-1-methyl-, salt with N-cyanocyanamide(1:1).
Bagga et al. disclose a related epoxy-based composition (see Abstract; column 2, lines 37-47; column 2, line 66 through column 4, line 26) formulated with a nitrogen-containing latent curing agent (see Abstract; column 2, lines 37-47; column 4, lines 27-45) and a base catalyst (see Abstract; column 2, lines 37-47 & 54-65; column 4, line 46 through column 6, line 11).  The base catalyst of Bagga et al. is a “solid solution” of a polymeric phenol and a nitrogen base (see column 2, lines 54-65; column 4, lines 46-53), including aliphatic amines (see column 5, lines 29-58; “Accelerator II” in column 6, line 61 through column 7, line 5) and imidazoles (see column 5, lines 58-65; “Accelerator IV” in column 7, lines 6-14; “Accelerator V” in column 7, lines 15-26; “Accelerator IX” in column 7, lines 58-65).  The “solid solution” enbraces salts of the polymeric phenol and the nitrogen base (see column 2, lines 54-65).  These catalysts allow for an epoxy-based composition with storage stability (see column 4, lines 27-45; see also Tests 1-12 in columns 8-9) and rapid curing at elevated temperatures (column 6, lines 27-35; see also Tests 1-12 in columns 8-9) without the generation of bubbles (see Tests 1-12 in columns 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Renner et al. with the instantly claimed protected base because: (a) Renner et al. contemplate the use of base catalysts, including tertiary amines and imidazoles, such as 2-phenyl-imidazole and 2-methyl-imidazole; (b) Bagga et al. disclose a related epoxy-based composition formulated with a nitrogen-containing latent curing agent and a base catalyst; (c) the base catalyst of Bagga et al. is a “solid solution” of a polymeric phenol and a nitrogen base, including aliphatic amines and imidazoles; (d) the “solid solution” embraces salts of the polymeric phenol and the nitrogen base; and (e) these catalysts of Bagga et al. allow for an epoxy-based composition with storage stability and rapid curing at elevated temperatures without the generation of bubbles.
Regarding claim 9, the combined teachings of Renner et al. and Bagga et al. are as set forth above and incorporated herein.  Bagga et al. disclose the amount of catalyst in terms weight percent of the epoxy resin (see column 6, lines 21-26).  They fail to explicitly disclose: (9) (C) in an amount of 0.001 mol to 0.1 mol per mol epoxy groups.  
Turning to the working examples of Bagga et al., Accelerator IX is formed with approximately 69 wt% of a phenol formaldehyde polymer and approximately 31 wt% of 2-methyl imidazole (molar mass approximately 82) (see column 7, lines 58-65).  The molecular weight of the phenol formaldehyde polymer is not specified; however, it is represented by formula II (R2 is hydrogen and m is zero) with a number of repeating units, n, varying from 1 to 15 (see column 5, lines 1-18).  In light of this, the following is a calculation of the molecular weight across the range of repeating units:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
The molecular weights of a low (n=1), mid (n=8), and high (n=15) are highlighted.  The following is a calculation of the molecular weight of Accelerator IX using the low, mid, and high phenol formaldehyde polymers:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Accelerator IX is used in “Test 9”.  Specifically, 3.2 parts by weight of “Accelerator IX” (see column 9, lines 5-14) is combined with 100 parts by weight of a bisphenol-type epoxy resin having an epoxide content of 5.2 equivalents/kg (see Test 1 in column 8, lines 9-19).  The following is a calculation of the instantly claimed molar ratio:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
This calculation demonstrates that the wt% discloses by Bagga et al. corresponds to the instantly claimed molar ratio.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Renner et al. and Bagga et al. with the instantly claimed amount of (C) (an amount of 0.001 mol to 0.1 mol per mol epoxy groups) because: (a) Bagga et al. disclose the amount of catalyst in terms weight percent of the epoxy resin; and (b) calculations based on “Test 9” of Bagga et al. demonstrate that the wt% discloses by Bagga et al. corresponds to the instantly claimed molar ratio.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (the catalyst taught by the supporting teachings of Hammer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Noomen et al. (US Pat. No. 5,219,958 & JP 04-222879 A).  The Japanese reference was listed on the Information Disclosure Statement of 07/07/2022.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 15, 2022